Case: 09-50383   Document: 00511000484    Page: 1   Date Filed: 01/11/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                 January 11, 2010
                                 No. 09-50383
                               Summary Calendar              Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

MARIO ROBLEDO-CHILA, also known as Agustin Rodriguez, also known as
Mario Robledo-Rodriguez, also known as Mario Rodriguez-Chila

                                            Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:08-CR-897-1


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        Mario Robledo-Chila pleaded guilty to illegal reentry, in violation of 8
U.S.C. § 1326(a), (b). The district court sentenced him to a term of 51 months,
which was within the guidelines imprisonment range of 41 to 51 months.
Robledo now appeals, arguing that his sentence, which includes a 16-level
enhancement under U.S.S.G. § 2L1.2(b)(1)(B) because he was previously




        *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
   Case: 09-50383   Document: 00511000484 Page: 2        Date Filed: 01/11/2010
                                No. 09-50383

deported following a crime of violence conviction, is unreasonably long and
greater than necessary to satisfy the goals of 18 U.S.C. § 3553(a).
      The district court made an individualized sentencing decision based on the
facts of the case in light of the factors set out in § 3553(a). See Gall v. United
States, 128 S. Ct. 586, 596 (2007).     The district court’s conclusion that a
within-guidelines sentence is appropriate is entitled to deference, and we
presume that it is reasonable. Id. at 597; United States v. Newson, 515 F.3d 374,
379 (5th Cir.), cert. denied, 128 S. Ct. 2522 (2008). The district court was in a
superior position to find facts and assess their import under § 3553(a), Gall, 552
U.S. at 597-98, and we see no reason to disturb the district court’s discretionary
decision to impose a sentence within the guidelines range.
      AFFIRMED.




                                        2